Title: To Thomas Jefferson from Albert Gallatin, 18 December 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Dec. 18. 1807
                        
                        I really do not know what to answer to Dr. Barnwell. I find, what I did not know, that an assistant has been
                            employed at Norfolk, tho’ without previous authority. The notes, on the back of the enclosed letter, signed D.S. will shew
                            the general situation of both Norfolk & N. Orleans hospitals.
                        That no assistant is wanted at N. Orleans I am satisfied. The enclosed paper, (which please to return) shews
                            that on the present establishment we spend more at that place than we receive, even in healthy years as 1806. That is also
                            the case at Norfolk: and the perpetual jealousy which has existed in relation to that fund, on account of our necessarily
                            applying a part of the money collected north for defraying the expenses South, renders it ineligible to increase the
                            expense. But I do not think that he will mind what I may say more than he does the Govr. & the Collector. By the
                            present arrangement, the marine hospitals are exclusively under the Superintendence of the collectors so far as relates
                            to expense; and except at Boston & N. Orleans the physician or physicians are appointed by them. At Philada. & N.
                            York medical attendance is gratuitous.
                        Respectfully Your obedt. Servt.
                        
                            Albert Gallatin
                            
                        
                    